In a support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Family Court, Suffolk County (Spinner, J.), entered March 10, 2003, as, upon directing his incarceration for contempt of court, imposed incarceration costs of $197 per day upon him.
Ordered that the order and judgment is reversed insofar as appealed from, on the law, without costs or disbursements, and the provision imposing incarceration costs is deleted.
The Family Court exceeded its authority by imposing incarceration costs upon the father in connection with the finding that he was in contempt of court for wilful failure to obey a sup*599port order (see Family Ct Act § 454; Matter of Suffolk County Dept, of Social Servs. [Matthew] v Harry, 306 AD2d 490 [2003]; Matter of Moron v Moron, 306 AD2d 349 [2003]; Matter of DeMarco v Newton, 305 AD2d 501 [2003]). Altman, J.E, Florio, Luciano and Rivera, JJ., concur.